Citation Nr: 0632554	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-36 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to a service-connected 
bilateral knee condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1987 to July 1989 and again in the Oklahoma Army 
National Guard serving various periods of active duty and 
inactive duty from July 1989 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. The veteran had a hearing before the Board in July 
2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done here.  Although the veteran was sent a letter in May 
2003, the letter did not identify the evidence necessary to 
substantiate his claim as required by the VCAA.  That is, the 
veteran's claim has always been one for secondary service 
connection, and not direct service connection.


The notice requirements appear to have been satisfied by a 
letter sent to the veteran in April 2006.  That letter was 
the first document to identify the information and evidence 
needed to substantiate a claim for secondary service 
connection. The letter, however, was not followed by a 
readjudication. See Mayfield, supra.  In Mayfield, the Court 
concluded that the remedy for non-compliance with the notice 
requirements of the VCAA is an adequate letter followed by a 
readjudication.  Accordingly, the RO should reconsider the 
claim on its merits and issue a supplemental statement of the 
case (SSOC) before returning the claim to the Board.

The RO should also take this opportunity to retrieve recent 
treatment records from the VA Medical Center in Muskogee, 
Oklahoma from March 2005 to the present. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). The RO should attempt to obtain these 
records because the claims file may not be complete. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
from the VA Medical Center in Muskogee, 
Oklahoma from March 2005 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After the records are obtained, to the 
extent possible, the RO should then take 
any further developmental steps deemed 
necessary from the newly obtained 
evidence. 

3. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



